DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-4 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-4 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 12/18/2020 and on 1/13/2021 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim1 is indefinite because in light of the disclosure it is unclear how the connecting element (30) extends between the first and second locking mechanisms (14, 20) because in light of Fig. one it appears that the connecting member (30) receives the locking members (14 and 20)
Claim 1 recites the limitation "said two locking mechanism" in 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is indefinite because it is unclear how many sleeves are being claimed in other words it is unclear whether the sleeve recited in claim 3 is referring to the sleeve recited in claim 1 or to some additional sleeve because they are given the same designation “a sleeve”.
Dependent claims 2 and 4 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by or alternatively as being obvious over Muirhead (U.S. Pat. Pub. No. 20180031018 A1).
Regarding claim 1, Muirhead teaches support device for video/photographic equipment, comprising at least one telescopic rod that can be moved between an extended position and a retracted position, said telescopic rod comprising:  	- a first tubular portion (Fig. 15; 1110’); 	- a second tubular portion (1210) received inside said first tubular portion so as to be able to slide axially; 	- a third tubular portion (1310) received inside said second tubular portion so as to be able to slide axially;  	- a first locking mechanism (1220) arranged between said first tubular portion and said second tubular portion in order to lock the relative position of said second tubular portion with respect to said first tubular portion in a desired position; 	- a second locking mechanism (1320) arranged between said second tubular portion and said third tubular portion in order to lock the relative position of said third tubular portion with respect to said second tubular portion in a desired position;  	- a connecting element (1350) that extends between said first and said second locking mechanisms and is fastened to the first and second locking mechanisms such that, by actuating said connecting element, said two locking mechanisms are simultaneously actuated in order to lock or unlock the relative axial sliding of said first, second -2-Applicant: VITEC IMAGING SOLUTIONS S.P.A.and third tubular portions wherein said connecting element comprises a sleeve (2400) that extends externally around said first and second locking mechanisms [00136].
Muirhead teaches the locking mechanisms are capable to be actuated simultaneously as disclosed in Fig. 15. However, assuming arguendo that Muirhead is silent to disclose the simultaneous actuation. The Examiner notes that Muirhead teaches various embodiments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the embodiment Fig. 15 such that the by actuating said connecting element, said two locking mechanisms are simultaneously actuated in order to lock or unlock the relative axial sliding of said first, second -2-Applicant: VITEC IMAGING SOLUTIONS S.P.A.and third tubular portions. The motivation would have been to facilitate the use of the product.
Regarding claim 2, Muirhead as modified teaches each of said first and second locking mechanisms (1220, 1320) is actuated by a rotation about an axis of said second tubular portion (1210) and said connecting element is constrained in rotation to said first and to said second locking mechanism so as to be able to slide axially with respect to at least one of said first or second locking mechanisms.  
Regarding claim 3, Muirhead teaches wherein said connecting element (1350) comprises a sleeve (2200) that is integral with one of said first or second locking mechanisms.  
Regarding claim 4, Muirhead as modified teaches at least one groove (1252 or 1390), which  extends axially, is provided in one of said sleeve (2400, 2200) or said first or second locking mechanisms, and at least one radial projection (2212) is provided on the other of said sleeve or said first or second locking mechanisms, wherein said projection engaged in said at least one groove, preventinq the relative rotation of said sleeve and said first or second locking mechanism and, at the same time, allowinq said sleeve to slide axially with respect to said first or second locking mechanism.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631